Citation Nr: 1548142	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  15-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a dental disability for VA compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

INTRODUCTION

The Veteran served on active duty from September 1945 to December 1946 and from November 1947 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the Veteran had a hearing with the undersigned Veterans Law Judge in September 2015.  A transcript of this proceeding is of record.

The U.S. Court of Appeals for Veterans Claims (Court) specifically has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. 
§ 3.381.  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation nevertheless may be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration  (VBA) in making determinations concerning eligibility for dental treatment.  The new regulation notes that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination.  Therefore, the Board does not have jurisdiction over this issue, and the claim for VA outpatient dental treatment is referred to the Veteran's local VA Medical Center (VAMC) for initial determination of eligibility.  38 C.F.R. § 19.9(b) (2015).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 2001 rating decision denied a claim for service connection for a dental disability for VA compensation purposes, and an August 2009 rating decision determined that new and material evidence had not been submitted to reopen the previously denied claim; the Veteran did not file a notice of disagreement with either of these rating decisions, and new and material evidence was not received within one year of their issuance.

2.  Evidence received since the most recent August 2009 final RO decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a dental disability, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2001 and August 2009 rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen a claim for service connection for a dental disability for VA compensation purposes.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2014 letter, the AOJ satisfied its duty to notify the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014) and it's implementing regulation 38 C.F.R. § 3.159(b) (2015).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim, the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide, and the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been associated with the claims file.  All identified and relevant medical records have been secured. In the present case, a VA examination is not warranted for the claim for service connection for a dental disability for VA compensation purposes, as the Board has found that new and material evidence has not been presented to reopen this claim.  38 C.F.R. § 3.159(c)(4)(iii) (2015).

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet. App. 110 (2011), the Court held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id. 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is only paid for loss of teeth due to bone loss of substance of the body of maxilla or mandible without loss of continuity.  See Note, 38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2015).  Compensation is also paid for disease such as osteomyelitis and not the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id.  It follows that to obtain service connection for a dental disability for VA compensation purposes there must be a showing that trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth. 

As mentioned above, the procedural history of this claim shows that in August 2001 the RO denied his claim, finding no evidence of any disability for VA compensation purposes.  In an August 2009 rating decision the RO declined to reopen the claim as new and material evidence had not been submitted.  As the Veteran did not file a notice of disagreement within one year of either decision, and new and material evidence was not received within one year of their issuance, they became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The claim may be only reopened if new and material evidence is submitted.  Manio, 1 Vet. App. 140.   

Prior to the most recent August 2009 RO decision, the evidence in the claims file consisted of the Veteran's claim, service treatment records (including dental records), the Veteran's contentions and post-service treatment records.  In the original claim, the Veteran asserted he lost his teeth due to an infection.  

The Veteran's service treatment records indicate that he was missing 13 teeth at induction in September 1945.  Dental records dated 1952 to 1953 indicate that he had an upper bridge and that he had dentures made in service, which included undergoing an alveolectomy.  An October 1963 medical examination indicates that the Veteran had no teeth on the top and only ten teeth on the bottom.  There is no indication or entry concerning dental trauma or injury in the relatively voluminous dental records.

Since the last prior final denial, additional evidence added to the record includes VA treatment records, statements and testimony from the Veteran, and one picture of a picture of a denture, which the Veteran indicated was made during active service.  None of this evidence shows that the Veteran has a present dental or mouth disability for VA compensation purposes.  The Veteran's statements and submitted photograph only show what was already known through the dental records; he lost teeth and acquired dentures during active service.  The Veteran's argument is an iteration of his initial April 2000 claim and March 2009 petition to reopen.  This information is not new and it does not substantiate the claim.  

In this regard, the Veteran testified that his memory was poor and he thought he lost his teeth during combat or training, but he could not recall any specific trauma to his mouth during service.  See Board Hearing Transcript 3-4.  Critically, the Veteran's service treatment records are absent evidence of dental trauma in service.  It should be noted that the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).  Indeed, the Veteran indicated on his initial April 2000 claim that his teeth were removed during service, and did not indicate any in-service trauma (injury).  In March 2001, he further clarified that he got his first dentures in the military because he lost his teeth due to infection.  Similarly, no medical professional has attributed the Veteran's dental problems to any traumatic incident of military service.

The Board does not dispute that the Veteran lost teeth during service and acquired dentures therein.  Crucially, however, the evidence received since the most recent prior final denial does not show that the Veteran is diagnosed with a dental condition for which disability compensation may be provided; specifically, loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  

The Board therefore concludes that new and material evidence has not been received to reopen the previously denied claim for service connection for a dental condition.  Accordingly, the petition to reopen service connection for a dental disability for VA compensation purposes must be denied.


ORDER

New and material evidence not having been received, the petition to reopen service connection for a dental disability for VA compensation purposes is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


